Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to Applicant’s amendment filed June 1, 2022 in reply to the First Office Action on the Merits mailed February 1, 2022. Claims 1, 6, 8-10, 16, 22, and 23 have been amended; claims 7 and 26 have been canceled; and no claims have been newly added. Claims 20, 21, and 25 have been withdrawn. Claims 1-6, 8-19, and 22-24 are under examination.
Withdrawal of Prior Objection - Drawings
The figures have now been properly numbered on corrected drawing sheets in compliance with 37 CFR 1.121(d). Therefore, the objection to the drawings presented in the First Office Action on the Merits mailed February 1, 2022 is hereby withdrawn.
Withdrawal of Prior Claim Objections
Claims 16, 22, and 23 have been satisfactorily amended. Therefore, the objection to these claims presented in the First Office Action on the Merits mailed February 1, 2022 is hereby withdrawn.
Specification
The disclosure is objected to because of the following:
1. In view of the renumbering of the figures, the specification (i.e. at paragraph [0084] of the application publication) is not consistent with the amended figure numbers. Specifically, “Fig. 1b” should be amended to “Fig. 1B”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 8-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6, which depends from claim 5, stipulates in a wherein clause that the thickening agent comprises “an easy to disperse interpolymer of the type described”, which renders the claim indefinite for at least the following reasons:
1. The phrase “easy to disperse” is relative, arbitrary, and subjective, and one of ordinary skill in the art cannot definitively ascertain what manner of dispersion constitutes “easy” vs “not easy”. Further, “easy to disperse” is context/medium specific, and the very same compound could be “easy to disperse” in one context/medium and yet not easy or even impossible to disperse in another context/medium. 
2.The phrase “a high molecular weight interpolymer” is relative, arbitrary, and subjective, and one of ordinary skill in the art cannot definitively ascertain how high is “high”, and thus cannot definitively ascertain the metes and bounds of the claimed subject matter. 
3. To make matters even worse, the claimed interpolymer must be both “easy to disperse” and “a high molecular weight”, such that not all interpolymers that are “easy to disperse” have a “high molecular weight” and not all interpolymers that have a “high molecular weight” are “easy to disperse”. The claim requires a subgroup formed by the overlap of two indefinite limitations, thus compounding the indefiniteness of the claim. 
Claims 8-11 are (also) indefinite for depending from an indefinite claim. 
Claim Rejections - 35 USC § 103 (I and II)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
I. Claims 1-5, 12-19, and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Davis (U.S. Patent Application Pub. No. 2009/0018214), in view of Wisniewski et al. (U.S. Patent No. 5,093,133).
I. Applicant Claims
Applicant’s elected subject matter is directed to a gel composition for topical application comprising 0.05-1 wt% glyceryl trinitrate, 30-35 wt% ethanol, 22-26 wt% glycerol, 4-8 wt% propylene glycol, 0.5-1.5 wt% thickening agent, and 33-37 wt% water; wherein the glycerol to propylene glycol weight ratio is 3:1 to 5:1, wherein the pH is 5.25-5.75, and wherein the viscosity is 125,000-600,000 mPas.  
I. Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Davis discloses a gel composition for topical application comprising e.g. 0.05 wt% glyceryl trinitrate, 33 wt% ethanol, 24 wt% glycerol, 6 wt% propylene glycol, 1.0 wt% CARBOPOL (i.e. thickening agent), and 36 wt% water; wherein the glycerol to propylene glycol weight ratio is 4:1 (see Table 8, also see abstract; paragaphs 0003, 0009, 0015-0017, 0019, 0020, 0022, 0023, 0043). 
Wisniewski et al. disclose a hydroalcoholic gel composition for topical application comprising e.g. active (i.e. ibuprofen), ethanol, propylene glycol, CARBOPOL, and water; wherein the pH is preferably 4.7-5.7, and wherein the viscosity is 150,000-400,000 cps (i.e. 150,000-400,000 mPas) (see abstract; Col. 1, lines 62-68; Col. 2, lines 37-59; Col. 3, lines 25-33; Col. 4, lines 21-22, 29-30, 35-36, 50-53, 64-68; Col. 5, lines 1-10, 13-14, 21-22, 42-43). 
I. Ascertainment of the Difference Between the Scope of the Prior Art and the Claims (MPEP §2141.02)
Davis does not explicitly disclose that the pH is 5.25-5.75 and that the viscosity is 125,000-600,000 mPas. These deficiencies are cured by the teachings of Wisniewski et al.
I. Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious for one of ordinary skill in the art at the time the present application was filed to combine the respective teachings of Davis and Wisniewski et al., outlined supra, to devise Applicant’s presently claimed composition. 
Davis discloses a hydroalcoholic gel composition for topical application comprising e.g. 0.05 wt% glyceryl trinitrate, 33 wt% ethanol, 24 wt% glycerol, 6 wt% propylene glycol, 1.0 wt% CARBOPOL (i.e. thickening agent), and 36 wt% water; wherein the glycerol to propylene glycol weight ratio is 4:1, and wherein the glyceryl trinitrate active is to be delivered through the skin. Since Wisniewski et al. disclose that hydroalcoholic gels at pH 3.5-6.0, preferably at pH of 4.7-5.7, are unexpectedly more effective at delivering an active (e.g. ibuprofen) through the skin compared to hydroalcoholic gels at a higher pH, such as e.g. 7.0, one of ordinary skill in the art would thus be motivated to adjust the pH of the Davis hydroalcoholic gel to preferably 4.7-5.7, with the reasonable expectation that the resulting hydroalcoholic gel will successfully deliver the active (i.e. glyceryl trinitrate) through the skin, and even more effectively than if the pH were higher, such as 7.0. 
In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
II. Claims 6 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Davis (U.S. Patent Application Pub. No. 2009/0018214), in view of Wisniewski et al. (U.S. Patent No. 5,093,133), and Lubrizol [online]; 2002).
II. Applicant Claims
Applicant’s elected subject matter is directed to a gel composition for topical application comprising glyceryl trinitrate, ethanol, glycerol, propylene glycol, 0.5-2 wt% thickening agent, and water; wherein the glycerol to propylene glycol weight ratio is 1.5:1 to 6:1, wherein the pH is 5.25-5.75, wherein the viscosity is 125,000-600,000 mPas, and wherein the thickening agent is a “high molecular weight interpolymer of a cross-linked unsaturated carboxylic acid polymer and a copolymeric steric stabilizer having hydrophilic and hydrophobic moieties” (e.g. CARBOPOL ULTREZ).  
II. Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Davis discloses a gel composition for topical application comprising e.g. 0.05 wt% glyceryl trinitrate, 33 wt% ethanol, 24 wt% glycerol, 6 wt% propylene glycol, 1.0 wt% CARBOPOL (i.e. thickening agent), and 36 wt% water; wherein the glycerol to propylene glycol weight ratio is 4:1 (see Table 8, also see abstract; paragaphs 0003, 0009, 0015-0017, 0019, 0020, 0022, 0023, 0043). 
Wisniewski et al. disclose a hydroalcoholic gel composition for topical application comprising e.g. active (i.e. ibuprofen), ethanol, propylene glycol, CARBOPOL, and water; wherein the pH is preferably 4.7-5.7, and wherein the viscosity is 150,000-400,000 cps (i.e. 150,000-400,000 mPas) (see abstract; Col. 1, lines 62-68; Col. 2, lines 37-59; Col. 3, lines 25-33; Col. 4, lines 21-22, 29-30, 35-36, 50-53, 64-68; Col. 5, lines 1-10, 13-14, 21-22, 42-43). 
Lubrizol discloses that CARBOPOL ULTREZ 21 quickly and easily self-wets without any mixing, provides excellent clarity, and provides more efficient thickening, is less tacky, and has the best overall performance compared to other CARBOPOL polymers. 
II. Ascertainment of the Difference Between the Scope of the Prior Art and the Claims (MPEP §2141.02)
Davis does not explicitly disclose that the pH is 5.25-5.75, that the viscosity is 125,000-600,000 mPas, and that the CARBOPOL is specifically CARBOPOL ULTREZ. These deficiencies are cured by the teachings of Wisniewski et al. and Lubrizol.
II. Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious for one of ordinary skill in the art at the time the present application was filed to combine the respective teachings of Davis, Wisniewski et al., and Lubrizol, outlined supra, to devise Applicant’s presently claimed hydroalcoholic clear gel composition. 
Davis discloses a hydroalcoholic clear gel composition for topical application comprising e.g. 0.05 wt% glyceryl trinitrate, 33 wt% ethanol, 24 wt% glycerol, 6 wt% propylene glycol, 1.0 wt% CARBOPOL (i.e. thickening agent), and 36 wt% water; wherein the glycerol to propylene glycol weight ratio is 4:1, and wherein the glyceryl trinitrate active is to be delivered through the skin. Since Wisniewski et al. disclose that hydroalcoholic clear gels at pH 3.5-6.0, preferably at pH of 4.7-5.7, are unexpectedly more effective at delivering an active (e.g. ibuprofen) through the skin compared to hydroalcoholic gels at a higher pH, such as e.g. 7.0; and since Lubrizol discloses that CARBOPOL ULTREZ 21 quickly and easily self-wets without any mixing, provides excellent clarity, and provides more efficient thickening, is less tacky, and has the best overall performance compared to other CARBOPOL polymers; one of ordinary skill in the art would thus be motivated to adjust the pH of the Davis hydroalcoholic gel to preferably 4.7-5.7, and to employ CARBOPOL ULTREZ as the CARBOPOL polymer, with the reasonable expectation that the resulting hydroalcoholic gel will be clear and thick, and will +successfully deliver the active (i.e. glyceryl trinitrate) through the skin, and even more effectively than if the pH were higher, such as 7.0. 
In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments
Applicant's arguments filed June 1, 2022 have been fully considered but they are not persuasive.
i) Applicant contends that “the teachings of Wisniewski relate exclusively to ibuprofen and the teaching that a pH of 4.7-5.7 is beneficial relates exclusively to the skin penetration of ibuprofen”, not “to other active ingredients”; that “the structures of ibuprofen and GTN…are quite different and the effect of pH on these compounds would not be considered by those skilled in the art to be comparable”, that while “ibuprofen has a pKa value of around 5” in contrast “the pKa of GTN is around -5.6” and thus at “the beneficial pH range of 4.7-5.7 as taught by Wisniewski…means that the proton (H+) of the ibuprofen’s carboxylic acid group will be close to dissociating in the compositions of Wisniewski” and thus “will affect the properties of the ibuprofen”, whereas for GTN “proton dissociation/association will not occur at the pHs of the compositions in question”; and, moreover, “in the compositions of the present invention…the pH…is important in achieving…a viscosity such that…a more rapid initial absorption and a faster response time is achieved”, and thus “a pH in the range 5.2 to 6.0 as recited in claim 1 can only be regard as unexpected advantage”. 
The Examiner, however, would like to point out the following:
1. Applicant’s assertions are mere conjecture with no real proof. In stark contrast to the underlying premise on which Applicant’s assertions rely, Wisniewski never says anything at all about pKa, or even that the optimal skin permeability at the pH of 3.5-6.0 is due to the pKa of ibuprofen, or even due to the effect of pH on ibuprofen in any way at all whatsoever. 
2. Rather, Applicant’s conjectures are not consistent with the basic principles of chemistry and the reality of the Wisniewski disclosure. Assuming that Applicant is indeed absolutely correct that ibuprofen has a pKa of about 5; hence, one of ordinary skill in the art would thus generally understand that ibuprofen exists as the neutral (i.e. protonated) species at pH < pKa (i.e. at pH less than 5), and as the anionic species (i.e. proton is dissociated) at pH > pKa (i.e. at pH greater than 5). At pH ≈ pKa (i.e. at pH of about 5), ibuprofen exists in both neutral and anionic species. Wisniewski discloses that the optimal pH is 3.5-6.0. At pH 3.5, one of ordinary skill in the art would understand ibuprofen to be at least mostly in the protonated, neutral state, while at pH 6.0 one of ordinary skill in the art would understand ibuprofen to be at least mostly in the deprotonated, anionic (i.e. negatively charged) state. One of ordinary skill in the art would perhaps expect that the neutral ibuprofen species would be more skin permeable that the anionic (i.e. negatively-charged) species. But this does not appear to be the case, since Wisniewski discloses the pH is preferably anywhere from 3.5 to 6.0. Whether ibuprofen is protonated or deprotonated, neutral or charged does not seem to matter significantly for the increased skin permeability effect observed.
3. Hence, in other words, one of ordinary skill in the art would understand the observations to mean something entirely different, i.e. that the increased skin permeability at the pH range of 3.5-6.0 appears to be due to an effect of pH on the skin itself rather than due to an effect of pH on the ibuprofen. Ibuprofen just happens to be the drug of interest that is benefitting from the increased skin permeability. This interpretation is consistent with other reports in the prior art about the direct effect of pH on skin permeability, which reports would be known to one of ordinary skill in the art, and the effect may in fact be context dependent. For example, the pH of 3.5 to 6.0 reported by Wisniewski appears to be optimal for hydroalcoholic compositions with the sorts of constituents that Wisniewski includes in the composition. These are the same constituents that Davis also includes in their composition with GTN for transdermal delivery. Therefore, one of ordinary skill in the art would thus be motivated to employ the Davis composition at a pH of 3.5-6.0, with the reasonable expectation that this pH will have a direct effect on the skin in the context of the applied composition to thus produce the optimal skin permeability for the GTN to be absorbed. In contrast to Applicant’s assertion, there is really nothing unexpected about this. 
For the foregoing reasons, the 35 USC 103 rejections are hereby maintained.
Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BROWE whose telephone number is (571)270-1320. The examiner can normally be reached Monday - Friday, 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID BROWE/Primary Examiner, Art Unit 1617